Name: Council Regulation (EEC) No 1712/80 of 27 June 1980 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community (1980/81)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 167/48 Official Journal of the European Communities 1 . 7. 80 COUNCIL REGULATION (EEC) No 1712/80 of 27 June 1980 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community ( 1980/81 ) within the Community and between the Community, the said countries and territories and the ACP States, the rate of growth for the quota period in question may be fixed at 18 % ; whereas the Community tariff quota for the period 1 July 1980 to 30 June 1981 should therefore be fixed at 83 011 hectolitres of pure alcohol ; Whereas, owing to the special character of the products in question and their sensitivity on Community markets, exceptional provision should be made for a method of use based on a single division amongst Member States ; Whereas, taking into account actual trends on the markets for the products in question, the needs of the Member States and the economic prospects for the period under consideration, the percentage shares in the quota volume may be laid down as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Having regard to Council Decision 76/198/EEC of 9 February 1976 on import arrangements for rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community (*), as amended by Decision 80/251 /EEC (2), Having regard to the proposal from the Commission, Whereas Decision 76/198/EEC provides that rum, arrack and tafia shall be imported into the Community free of customs duties within the limits of a Community tariff quota ; whereas the annual size of the quota is to be fixed on the basis of a basic annual quantity, calculated in hectolitres of pure alcohol, to which a growth rate of 18 % is to be applied, equal to the amount of imports during the best of the last three years for which statistics are available ; whereas this rate may be modified in the light of certain criteria ; whereas the quota period lasts from 1 July until 30 June of the following year ; whereas the period of validity of the abovementioned Decision comes to an end on 31 December 1980 ; whereas, however, until the entry into force of a new Decision on this subject the Community intends to maintain its special commercial relations with the countries in question and to avoid disrupting the existing trade flows ; whereas the present system should therefore be renewed for the period 1 July 1980 to 30 June 1981 ; Whereas Community statistics for the years 1977 to 1979 show that the highest volume of imports into the Community of the products in question originating in the said countries and territories, namely 70 349 hectolitres of pure alcohol, occurred in 1978 ; whereas, in the light of consumption and production within the Community and of the development of trade both Benelux 0-46 Denmark 0-13 Germany 99-00 France 0-07 Ireland 0-07 Italy 0-07 United Kingdom 0-20 Whereas the development of imports into the Community of these products should be recorded and imports should accordingly be monitored; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the share allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 July 1980 to 30 June 1981 rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the O OJ No L 37, 12 . 2 . 1976, p. 24. (2) OJ No L 55 , 28 . 2 . 1980, p. 28 . 1 . 7 . 80 Official Journal of the European Communities No L 167/49 said countries and territories entered at customs in declarations for free circulation . countries and territories referred to in Article 1 ot Decision 76/198/EEC shall be imported free of customs duty into the Community within the limits of a Community tariff quota of 83 Oil hectolitres of pure alcohol . 2 . The rules of origin applicable to the products referred to in paragraph 1 shall be those set out in Article 5 of Decision 76/198/EEC. Article 2 The Community tariff quota referred to in Article 1 shall be allocated amongst the Member States as follows : Article 4 1 . In accordance with Article 6 of Decision 76/198/EEC, the Community shall monitor imports of the products in question originating in the said countries and territories . 2 . Member States shall forward to the Commission not later than the 15 th day of each month statements of imports of the products in question effected during the preceding month ; only products entered at customs in declarations for free circulation and accompanied by a movement certificate conforming to the rules referred to in Article 1 (2 ) shall be taken into consideration for this purpose . 3 . The Commission shall regularly inform the Member States of the extent to which the tariff quota has been used up. 4 . Where necessary, consultations may be held at the request of a Member State or on the initiative of the Commission . (hectolitres of pure alcohol) 382 108 82 181 58 58 58 166 Benelux Denmark Germany France Ireland Italy United Kingdom Article 5 The Commission shall take all necessary measures, in close cooperation with the Member States, to ensure the implementation of this Regulation. Article 6 This Regulation shall enter into force on 1 July 1980 . Article 3 1 . Member States shall manage the shares allocated to them in accordance with their own arrangements . 2 . The extent to which the Member States have used up their shares shall be determined on the basis of the imports of the products in question originating in the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1980 . For the Council The President A. SARTI